DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined. Claims 1-8, 10-18, and 20 have been rejected. Claims 9 and 19 are objected to. This is the first Office action on the merits.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Reference character 730 [figure 7].  

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference sign 930 [paragraph 0074].

5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al (Pub. No. US 2009/0259553) in view of Bahrami et al (U.S. Patent No. 10,332,193).

Claims 1, 4-8 (Method)
Claims 11, 14-18 (System)
8-1.	Regarding claims 1 and 11, Carroll teaches the clam comprising: receiving, via the GUI, a user selection of a particular button of a plurality of concurrently displayed buttons, each button of the plurality of concurrently displayed buttons for adding a respective menu or catalog item to a checkout cart, by disclosing displaying a plurality of restaurant item sub-category selectors [paragraph 84, figure 6] where selection of an item adds the item to an electronic receipt or order list [paragraphs 90-91]. The selected items may then be purchased [paragraph 92, lines 16-19].
Carroll teaches the particular button... displaying... at least one line of copy and at least one first emoji, the at least one line of copy providing a text description of the respective menu or catalog item, by disclosing that each selector is displayed in conjunction with a name and an icon or image representative of the corresponding restaurant item [paragraph 101; figures 6, 11, 22, 28].
Carroll teaches the at least one line of copy displayed in at least a minimum font point size and characterized by at least a minimum color contrast ratio relative to a background of the particular button, the at least one first emoji indicating the respective menu or catalog item, by disclosing that as shown in [figures 6, 11, 22, 28], the name of the restaurant item has a font size. Restaurant items may be associated with a background indicia comprising a color which is a different color from the name of items [paragraph 97; see figures 6, 11, 22, 28].
Carroll teaches updating display of the GUI to indicate that the respective menu or catalog item for the particular button is added to the checkout cart, by disclosing that selecting an item adds the selected item to the electronic receipt or order list [paragraph 91]. The selected items may then be purchased [paragraph 92, lines 16-19].
Carroll does not expressly teach the particular button having a border and that the at least one line of copy and at least one first emoji is displayed within the border. Bahrami discloses providing a menu display that includes one or more portions to present one or more respective menu items and/or submenus [column 6, lines 59-67]. The menu display is configurable such that the user may specify whether a menu item grid should be shown in the menu display [column 13, lines 5-10]. As shown in [figure 2], each menu item is surrounded by a border. This would allow a user to more easily distinguish between menu items. It would have been obvious to one of ordinary skill in the art before the effective 

8-2.	Regarding claims 4 and 14, Carroll-Bahrami teach all the limitations of claims 1 and 11 respectively, wherein: the plurality of concurrently displayed buttons is displayed in a grid of at least four rows and four columns, each row of the grid corresponding to a class of respective menu or catalog items, by disclosing that the user may configure the menu using menu configuration user interfaces such that the number of rows and columns may be specified [Bahrami, column 6, line 59 to column 7, line 6]. This would reduce the amount of scrolling needed when presenting a large number of menu items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide menu configuration user interfaces that would allow a user to modify the number of rows and columns for presenting menu items, as taught by Bahrami. This would reduce the amount of scrolling needed when presenting a large number of menu items.

8-3.	Regarding claims 5 and 15, Carroll-Bahrami teach all the limitations of claims 1 and 11 respectively, wherein: the plurality of concurrently displayed buttons is displayed in a grid of at least of four rows and of at least four columns, each row of the grid corresponding to a class of respective menu or catalog items, by disclosing that the user may configure the menu using menu configuration user interfaces such that the number of rows and columns may be specified [Bahrami, column 6, line 59 to column 7, line 6]. This would reduce the amount of scrolling needed when presenting a large number of menu items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide menu configuration user interfaces that would allow a user to 

8-4.	Regarding claims 6 and 16, Carroll-Bahrami teach all the limitations of claims 1 and 11 respectively, wherein: the particular button having the border is of a size that allows for no more than four lines of copy to be displayed within the border, the no more than four lines of copy being displayed in the minimum font point size, by disclosing that the user may configure the menu using menu configuration user interfaces such that the number of rows and columns may be specified [Bahrami, column 6, line 59 to column 7, line 6; column 13, lines 5-10]. The user may also configure the font size of menu items [Bahrami, column 15, line 66 to column 16, line 3]. This would allow the user to resize the grid displaying the menu items such that each section of the grid would be limited to a certain number of lines at a certain font size. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide menu configuration user interfaces that would allow a user to modify the dimensions of the grid and font size of text within the grid, as taught by Bahrami. This would allow the user to ensure a more uniform interface for ease of use.  

8-5.	Regarding claims 7 and 17, Carroll-Bahrami teach all the limitations of claims 1 and 11 respectively, wherein: the minimum font point size is 18-point size and the minimum color contrast ratio relative to the background of the particular button is 3:1, by disclosing that the user may configure the text color, background color, and font size of menu items [Bahrami, column 15, line 66 to column 16, line 3]. Thus the font size may be set to 18-point size and the contrast ratio may be set to be at least 3:1. This would allow the user to more easily read text in the menu display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide menu configuration user interfaces that would allow a user to modify the font color, 

8-6.	Regarding claims 8 and 18, Carroll-Bahrami teach all the limitations of claims 1 and 11 respectively, wherein: the at least one line of copy and the at least one first emoji do not overlap in display within the border of the particular button, by disclosing that each restaurant item selector is displayed touching an icon or image representative of the corresponding restaurant item [Carroll, paragraph 101].

9.	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al (Pub. No. US 2009/0259553), in view of Bahrami et al (U.S. Patent No. 10,332,193), and further in view of Havas (U.S. Patent No. 9,406,084).

9-1.	Regarding claims 2 and 12, Carroll-Bahrami teach all the limitations of claims 1 and 11 respectively. Carroll-Bahrami do not expressly teach the claim wherein: the particular button having the border comprises a second emoji within the border, the second emoji indicating a modification to the respective menu or catalog item. Havas discloses generating and displaying an icon representative of sufficient details of a food order to submit the order to a location store for fulfillment [column 2, lines 24-28]. The icon can be further associated with customization of the food item such that a stock image representative of the food item is used along with stock overlays representative of any customizations made [column 2, lines 28-37; column 5, lines 7-18]. The icon with stock overlays is then displayed within a grid for user selection [column 2, lines 44-46; column 3, lines 11-15]. This would allow the user to more easily see what kind of customizations have been made to a food item. Since Carroll-Bahrami discloses allowing the user to customize a food item [Carroll, paragraph 85], it would have been obvious to one of 

9-2.	Regarding claims 3 and 13, Carroll-Bahrami teach all the limitations of claims 1 and 11 respectively. Carroll-Bahrami do not expressly teach the claim wherein: the particular button having the border comprises a second emoji within the border, the second emoji indicating an additional respective menu or catalog item. Havas discloses generating and displaying an icon representative of sufficient details of a food order to submit the order to a location store for fulfillment [column 2, lines 24-28]. The icon can be further associated with customization of the food item such that a stock image representative of the food item is used along with stock overlays representative of any customizations made [column 2, lines 28-37; column 5, lines 7-18]. The icon with stock overlays is then displayed within a grid for user selection [column 2, lines 44-46; column 3, lines 11-15]. This would allow the user to more easily see what kind of customizations have been made to a food item. Since Carroll-Bahrami discloses allowing the user to customize a food item [Carroll, paragraph 85], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide within the grid of Carroll-Bahrami, stock overlays representative of any customizations made to food items, as taught by Bahrami. This would allow the user to more easily see what kind of customizations have been made to a food item.

10.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al (Pub. No. US 2009/0259553), in view of Bahrami et al (U.S. Patent No. 10,332,193), and further in view of Brendel et al (U.S. Patent No. 10,788,900).

10-1.	Regarding claims 10 and 20, Carroll-Bahrami teach all the limitations of claim 1, further comprising: inputting, via the GUI, a new text description of a new respective menu or catalog item, by disclosing that a user may create a new menu item having a title and description [Bahrami, column 12, lines 28-38].
	Carroll-Bahrami teach causing displaying, via the GUI, a new button, the new button, when selected, adding the new respective menu or catalog item to the checkout cart, by disclosing in response to accepting the new menu item, the user computing device may provide the item and content configuration settings to the interactive menu display system, which may in turn re-generate or update any of the menu display UIs which may be affected by any update [Bahrami, column 12, lines 57-65]. Selecting an item adds the selected item to the electronic receipt or order list [Carroll, paragraph 91]. The selected items may then be purchased [Carroll, paragraph 92, lines 16-19].
	Carroll-Bahrami teach the new button having a new border and displaying within the new border the new text description of the new respective menu or catalog item, by disclosing [Bahrami, figure 2], which shows each menu item is surrounded by a border. 
Carroll-Bahrami teach... the new text description displayed in at least the minimum font point size and characterized by at least the minimum color contrast ratio relative to the background of the new button, by disclosing that as shown in [Carroll, figures 6, 11, 22, 28], the name of the restaurant item has a font size. Restaurant items may be associated with a background indicia comprising a color which is a different color from the name of items [Carroll, paragraph 97; see figures 6, 11, 22, 28].
Carroll-Bahrami do not expressly teach automatically selecting, based on the new text description, at least one third emoji from a plurality emojis, the plurality of emojis being stored in a database comprising one or more associations between the plurality of emojis and a plurality of respective menu or catalog items... the new button having... the at least one third emoji..., the at least one third emoji indicating the new respective menu or catalog item. Brendel discloses identifying text as input data [column 12, lines 49-55] and using a trained multi-task model to generate classifications of the text input that are used to select one or more display elements or items of content [column 12, line 56 to column 13, line 3]. For example, if the multi-task engine generates a classification that the text is strongly correlated with an item of food, then an interface engine selects a food emoji as a suggestion for display [column 13, lines 3-7]. This would provide a more efficient method of adding further context to text being displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically select, for the image of the menu item of Carroll-Bahrami, an emoji based on text input, as taught by Brendel. This would provide a more efficient method of adding further context to text being displayed.

Allowable Subject Matter
11.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Examiner has carefully considered claims 9 and 19. Regarding claims 9 and 19, a close prior art, Carroll et al (Pub. No. US 2009/0259553), discloses allowing a user to customize a selected menu item [Carroll, paragraph 85]. However, Carroll does not expressly teach that the interface allowing the user to customize the menu item is a sub-menu within the border, the sub-menu comprising a particular sub-button of one or more sub-buttons, the particular sub-button, when selected, modifying the respective menu or catalog item and causing display of an indication of the modification to the respective menu or catalog item within the border of the particular button. 
[paragraph 42; figure 6C] which displays an interface with selectable options [paragraph 52; figure 6D-G]. A user may also modify a customized item by selecting the item to display an interface in an expanded grid of the selected item [paragraph 43; figure 6I]. However, Taylor does not expressly teach that the interface allowing the user to customize the menu item is a sub-menu within the border. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALVIN H TAN/Primary Examiner, Art Unit 2178